Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12, 15, 18-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Washington (US 2018/0190080 A1) in view of Moody et al (US 2010/0048277 A1) and Hedrick et al (US 2015/0228153 A1).
1. Washington discloses an interactive electronic game machine configured to receive and interpret a continuous movement input from a user for a matrix-based game, comprising: 

determine a first set of symbols from the first input [0172]-[0173], [0180]; 
determine whether the first input is a winning outcome of a single instance of the game and in the event of the first input winning outcome, remove the symbols that comprise the winning outcome [0187]; 
determine substitute symbols based on an output from a random number generator; and replace the selected symbols with the substitute symbols [0138]; and 
a payout mechanism configured to cause a payout associated with the winning outcome [0187].  
Washington does not expressly disclose determining a second set of symbols from the second input and determine whether the first input, second input, or both are a winning outcome of a single instance of the game. Moody discloses a wagering game wherein player selects plurality set of symbols in a single instance of the game and awards are provided for any determined winning outcome from the selected plurality set of symbols (Fig. 2-3, 7-8), [0007]-[0008], [0020], [0030]. It would have been obvious to a person of ordinary skill in the art to modify Washington with Moody and would have been motivated to do so increase entertainment value by allowing player to play multiple poker hands in a single instance of the game.
Washington does not expressly disclose the matrix displays a first portion of the plurality of symbols in a first linear, contiguous arrangement; the matrix displays a second portion of the plurality of symbols in a second linear, contiguous arrangement; and the second linear arrangement is offset from the first linear, contiguous arrangement, such that each symbol in the second portion of the plurality of symbols is equidistant from at least two symbols in the first portion of the plurality of symbols. Hedrick 
2. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the first and second sets of symbols share a common symbol, Moody (Fig. 2-3, 7). 
3. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the first input is a continuous line that connects a first symbol of the first set of symbols with a second symbol of the first set of symbols, Washington, (Fig. 18). 
4. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the first input defines a geometric shape that encircles the first set of symbols, Moody, (Fig. 2).  
5. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the first set of symbols includes first, second, and third selected symbols of the plurality of symbols, the winning outcome being determined based on the selected first, second and third symbols , Moody, (150: Fig. 3). 
6. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein each of the plurality of symbols corresponds to one or more playing card values, the values comprising at least a ten, a jack, a queen, a king, an ace, or a wild, Washington (Fig. 15, 18, 26), [0187] or Moody, (Fig. 7).

10. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the first input is initiated by one of a stylus or a finger, Washington [0172].  
11. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the interactive electronic gaming machine is a smartphone or tablet computer, Washington (160: Fig. 1, 6).  
12. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein at least the touchscreen display and the credit input mechanism are housed in a freestandinq, stand-alone wagering system, Washington (Fig. 3).  
18. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 1, wherein the set of symbols is used in an interactive skill based game taking the form of an electronic poker game, Washington (Fig. 28).  

19-20. Washington and Moody disclose a method of executing an interactive skill-based game on electronic game machine configured to receive and interpret a continuous movement input from a user for a matrix-based poker game as similarly discussed above.

22. Washington discloses interactive electronic gaming machine, comprising: a credit input mechanism configured to accept an item of value; a display configured to display a set of symbols, each of the set of symbols corresponding to a card of a deck of cards; an input mechanism (Fig. 4, 6, 14) and configured to: 
receive a first user input comprising a first subset of symbols chosen from the set of symbols [0172]-[0173], [0180];  

Washington does not expressly disclose receiving a second user input comprising a second subset of symbols chosen from the set of symbols; determine whether the second subset of symbols is a winning hand; in the event only the first subset of symbols is a winning hand, increment the credit balance by a first amount; in the event only the second subset of symbols is a winning hand, increment the credit balance by a second amount; in the event the first and second subsets of symbols are both winning hands, increment the credit balance by a third amount. Moody discloses a wagering game wherein player selects plurality set of symbols in a single instance of the game and awards are provided only for determined winning outcome from the selected plurality set of symbols (Fig. 2-3, 7-8), [0007]-[0008], [0020], [0030]. It would have been obvious to a person of ordinary skill in the art to modify Washington with Moody and would have been motivated to do so increase entertainment value by allowing player to play multiple poker hands in a single instance of the game.
Washington does not expressly disclose wherein the pattern comprises: a grid in which a first subset of the set of symbols are arranged in rows and columns: and a linear array of a second subset of the set of symbols: and no symbol in the linear array aligns with any row or column of the grid. Hedrick discloses wherein the pattern comprises: a grid in which a first subset of the set of symbols are arranged in rows and columns: and a linear array of a second subset of the set of symbols: and no symbol in the linear array aligns with any row or column of the grid (Fig. 31B, 32B, 32D, 32F, 35A, 35B). It would have been obvious to a person of ordinary skilled in the art to modify Washington with Hedrick and would have been motivated to do so to provide an alternative arrangement of the matrix for game play.
23. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 22, wherein the display comprises the input mechanism, Washington [0172].  
24. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 22, wherein each of the set of symbols corresponds to one of a unique card or a wild symbol, Washington [0343].  

15. Washington, Moody and Hedrick disclose the interactive electronic gaming machine of claim 22, further comprising a timer to define a duration of gameplay, Moody (Fig. 7), [0028], [0032]. 

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715